Citation Nr: 0809983	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2005 and later by 
the Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of the evidence 
is required to analyze the veteran's claim for a TDIU benefit 
due to service-connected disabilities.  The veteran's 
service-connected disabilities are insulin dependent diabetes 
mellitus, Type II, with diabetic neuropathy, rated as 60 
percent disabling; diabetic nephropathy with hypertension, 
rated as 30 percent disabling, and erectile dysfunction, 
rated as noncompensably disabling.  His combined disability 
rating is 70 percent.  

The evidence of record contains the results of VA disability 
evaluations examinations conducted in December 2004 and 
January 2005; however, those examination reports contain 
little information regarding the effect of the disabilities 
on the veteran's ability to maintain gainful employment.  
Given the foregoing, the veteran should be scheduled for an 
appropriate VA examination for the purpose of determining the 
impact that the veteran's service-connected DM and associated 
disabilities has on his ability to engage in a substantial 
gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current level 
of severity of the service connected DM, 
nephropathy with hypertension, and 
erectile dysfunction.  Provide the veteran 
with adequate notice of the date and place 
of any requested examination.  A copy of 
all notifications must be associated with 
the claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  The veteran's claims folder 
must be made available to and reviewed by 
the examining physician.  Following the 
examination, the examiner should address 
the following:

a)  Describe all symptoms caused by the 
service-connected DM, nephropathy with 
hypertension and erectile dysfunction, as 
well as the severity of each symptom.  

b)  List any side effects the veteran has 
from the medication taken for his service-
connected disabilities, and identify all 
side-effects which impact his ability to 
obtain and/or retain a substantially 
gainful occupation.

c)  State whether the veteran's service-
connected DM, nephropathy with 
hypertension and erectile dysfunction 
prevent him from obtaining or retaining a 
substantially gainful occupation.  
Specifically, the examiner should describe 
what types of employment activities would 
be limited due to the appellant's service-
connected disabilities and any associated 
disorder, bearing in mind his entire 
social-medical history, particularly, any 
degree of industrial impairment caused by 
one or more nonservice-connected 
disorders.

2.  Thereafter, the RO should review the 
examination reports to ensure that it is in 
compliance with the terms of this remand.  
If not, the reports should be returned to 
the examiners for correction of any 
deficiency.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



